Citation Nr: 1115753	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  06-33 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left leg disorder.

2.  Entitlement to service connection for a right leg disorder.

3.  Entitlement to service connection for a left heel disorder.

4.  Entitlement to service connection for a right heel disorder.

5.  Entitlement to service connection for bronchitis.

6.  Entitlement to service connection for a neck disorder.

7.  Entitlement to service connection for a back disorder.

8.  Entitlement to service connection for a chest wall disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to March 1996.  She had active duty for training (ACDTRA) from June 2, 1996 to June 15, 1996; May 31, 1997 to June 15, 1997; July 10, 1999 to July 23, 1999, and from June 16, 2001 to June 9, 2001.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2005 rating decision of the Atlanta, Georgia, VA Regional Office (RO).

This case has previously come before the Board.  In October 2009, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in May 2009.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's appeal in October 2009 for additional evidentiary development.  A review of the record reveals that the AOJ either did not undertake or satisfactorily complete some of the Board's requested development.  In either case, a remand is necessary to ensure that there is substantial compliance with the October 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  A remand is also necessary to address new evidentiary and procedural issues raised by the development completed since the October 2009 remand.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  

In the regard, it was requested that the AOJ associate with the claims file any response associated with notation of a request for "Hardcopy SMRs from her reserve unit 806th Med Co" as reflected in the February 24, 2000 deferred rating decision, if available; and if unavailable, such was to be documented in the claims file.  Neither a response to the request nor documentation of unavailability has been associated with the claims file.  

In addition, it was noted that in correspondence received in December 2005, the Veteran stated that she had Reserve service through June 2003, and testified that she was injured while on inactive duty for training (INACDUTRA).  Transcript at 8 (2009).  As such, verification of dates of all periods of ACDUTRA and INACDUTRA was requested.  No reference to INACDUTRA dates, if any, is noted in the April 2010 verification of service dates from the service department.  In addition, the service department stated that additional medical records should be located at an identified Regional Office.  The AOJ should request the referenced VA records.  

Additionally, it was requested that VA treatment records in association with a 1994 back injury and records associated with Worker's Compensation benefits, which the Veteran referenced at the hearing, Transcript at 15 (2010), be obtained and associated with the claims file.  Records in that regard are not associated with the claims file and a request for the records is not documented in the claims file.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should associate any response to the request for service records noted in the February 24, 2000 deferred rating decision with claims file, if available.  All efforts in this regard should be documented in the claims file.  If unavailable, such should be documented in the claims file.  

2.  The AOJ should verify the dates of all periods of INACDUTRA.  All efforts in this regard should be documented in the claims file.  If there are no periods of INACDTRA, such should be documented in the claims file.

3.  The AOJ should associate with the claims file any relevant treatment records from the VA medical center referenced at the hearing, and by the service department in April 2010.  All efforts in this regard should be documented in the claims file.  Any records obtained should be associated with the claims file.  

4.  In light of the above, the claims should be readjudicated.  The AOJ should review all development for compliance with the directives in this remand.  Any further development required in that regard should be accomplished prior to returning the claims file to the Board.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


